Citation Nr: 0529730	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
a request to reopen a claim of entitlement to service 
connection for asbestosis.  The veteran disagreed with that 
decision in November 1999.  By a decision issued in September 
2002, the Board reopened the claim of entitlement to service 
connection for asbestosis, and undertook development of the 
reopened claim.  In July 2003, the Board REMANDED the 
reopened claim of entitlement to service connection for 
asbestosis for further development.  The Board again REMANDED 
the claim in June 2004.  The claim again returns to the Board 
for appellate review.

The veteran requested a hearing before the Board, and the 
requested hearing was conducted before the undersigned 
Veterans Law Judge in May 2002.


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the veteran does not have asbestosis or an asbestos-related 
pulmonary disease.


CONCLUSION OF LAW

The criteria for an award of service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred asbestosis in service.


Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In this case, the veteran submitted his claim in 1999, prior 
to enactment of the VCAA, and the initial rating decision 
denying reopening of the claim was also issued in 1999, prior 
to enactment of the VCAA.  Thus, notice under the VCAA was 
not provided prior to the initial AOJ decision.  The 
appellant was not prejudiced by not receiving the VCAA 
notification following the initial AOJ decision, as the 
veteran has had numerous opportunities to submit and identify 
evidence.  

The veteran was able to present evidence at his May 2002 
hearing before the Board before the undersigned Veterans Law 
Judge.  He was specifically notified in January 2003 that he 
was being afforded the opportunity to submit or identify 
additional evidence.  He had more than a year to respond 
following the Board's June 2004 Remand, which specifically 
notified the veteran that he would be afforded the 
opportunity to submit or identify additional evidence.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  

Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  In particular, the content of the notice provided 
to the appellant in August 2004 fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  

The August 2004 letter to the veteran specifically addressed 
what portion of the evidence the claimant is responsible for 
submitting and what portion of the evidence VA is responsible 
for obtaining.  The letter advised the claimant to submit 
pertinent evidence in his possession, and discussed the 
evidence required to substantiate the claim.  If the August 
2004 letter failed to correctly notify the appellant of the 
evidence required to substantiate his claim for service 
connection for asbestosis, since that letter stated that the 
veteran could submit evidence not already of record 
establishing that asbestosis was aggravated by military 
service, the Board notes that a complete explanation of the 
criteria for service connection for asbestosis was provided 
in the June 2000 rating decision underlying this appeal, as 
well as in the August 2001 statement of the case (SOC), as 
well as a lengthy discussion in the July 2003 supplemental 
statement of the case (SSOC) and in the July 2005 SSOC.  

Finally, by a statement submitted in June 2005, the veteran 
stated, "I do not have any other evidence to submit."  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Laws and regulations applicable to claims for service 
connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.   See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The law also provides that service connection may be presumed 
for a disease defined as chronic, and which is manifested, 
generally to a degree of 10 percent or more, within a 
specified presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309.  However, asbestosis is not among 
the diseases which is defined by statute or regulation as a 
chronic disease, nor is any asbestos-related pulmonary 
disease defined as a chronic disease.  Therefore, no 
presumption of service connection is applicable in this case.  

Service connection is awarded where there is (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service injury or 
disease and the current disability.  See generally Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

In order to merit an award of compensation, a veteran must 
submit proof of a presently existing disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Facts

The veteran reports that he participated in removing asbestos 
from steam pipes, without protective gear, while in the Navy.  
The veteran was treated for a sore throat while in service, 
but no respiratory disorder was diagnosed.

Private radiologic examination of the chest in August 1991 
disclosed hyperinflation.  The private treating provider 
determined that the veteran had emphysema with underlying 
asthma.  Private treatment records dated from 1991 to 1999 
disclose diagnoses of chronic obstructive pulmonary disease 
(COPD), asthma, asthmatic bronchitis, and reactive airway 
disease, 

September 1991 VA pulmonary function examination was 
interpreted as showing severe obstructive lung disease.  
August 1993 VA radiologic examination of the chest disclosed 
moderate COPD, bilateral and nonspecific, and the heart, 
diaphragm, and mediastinum were unremarkable.

On VA examination conducted in May 1996, the veteran provided 
a history of exposure to asbestos in service through such 
duties as removing insulation from pipes.  The assigned 
diagnoses were severe chronic obstructive pulmonary disease 
with reactive airway disease and asbestosis with exposure to 
asbestos during Naval service.

In a May 1996 VA pulmonary function testing request, the 
"Remarks" block, states, "asbestosis."  VA outpatient 
clinical records through August 1999 are otherwise devoid of 
reference to asbestosis.  An August 1999 VA radiological 
examination of the chest disclosed several small, calcified 
granulomatas and calcified hilar lymph nodes, as well as 
hyperinflation and healed fractures of the 7th through 9th 
ribs.  Further radiologic examinations in September 1999 
resulted in a determination that pleural densities in the 
August 1999 chest x-ray were related to the rib fractures.

In an October 1999 report, a treating provider stated that 
the veteran's May 1996 VA examination had documented 
extensive exposure to asbestos.  The provider stated that the 
veteran had asbestosis together with asthma, and recommended 
that the veteran be re-examined for service-connected 
disability.

On VA examination conducted in April 2000, the veteran had 
severe dyspnea with exertion.  He was able to walk about 200 
feet without resting.  He was unable to climb one flight of 
stairs.  He had been treated with steroids for his 
respiratory disorder in the past.  Radiologic examination 
disclosed findings compatible with chronic obstructive 
pulmonary disease, but there were no findings consistent with 
asbestosis.  The examiner noted that the cardiac border was 
not roughened, as expected with asbestosis, that the 
diaphragmatic surfaces were not roughened, and that there was 
no formation of calcific plaques on the diaphragm or on the 
pleural surfaces.  The examiner assigned a diagnosis of 
chronic obstructive pulmonary disease without evidence of 
asbestosis.

VA outpatient treatment reports dated from  October 2000 to 
July 2001 reflect that the veteran began using home oxygen 
therapy, but are devoid of a diagnosis of asbestosis.  VA 
clinical records dated from August 2002 to November 2002 
reflect that the veteran requested and was approved for a 
mobility device, but are devoid of evidence of medical 
diagnosis of asbestosis.

The veteran's Social Security Administration (SSA) disability 
benefits claim file was obtained.  The clinical records 
obtained by SSA as part of that application are devoid of 
medical diagnosis of asbestosis.  

VA examination conducted in March 2003 discussed the 
veteran's history of exposure to asbestos, his history of 
cigarette use, his employment history, and his past medical 
history.  The examiner reviewed current medical finding, 
including the veteran's limited pulmonary function.  The 
examiner concluded that the veteran had severe COPD, but that 
there was no evidence of asbestosis.  The examiner provided 
an opinion that it was less than likely that the veteran had 
a current pulmonary problem related to exposure to asbestos.

Analysis

There is some evidence favorable to the veteran.  The report 
of May 1996 VA examination stated a diagnosis of "asbestosis 
with exposure to asbestos."  However, that VA examination 
report did not describe the basis of the conclusion that the 
veteran had asbestosis, and did not describe any examination 
findings related to that diagnosis.  

The most persuasive item of evidence favorable to the veteran 
is an October 1999 medical statement which states that the 
veteran incurred asbestosis.  

In contrast to the May 1996 VA examination report and the 
October 1999 medical statement, the examiners who conducted 
VA examinations in April 2000 and in March 2003 concluded 
that there was no medical evidence of asbestosis.  Each of 
these examiners described the types of finding that would 
support a diagnosis of asbestosis, and explained that such 
findings were not present.

The Board finds that the two clinical opinions which 
concluded that the veteran does not have asbestosis are more 
persuasive and of greater evidentiary weight than the two 
items of evidence which are favorable to the claim.  Thus, 
the preponderance of the evidence is against the veteran's 
claim for service connection for asbestosis.   

Although there are additional items of evidence, such as the 
request for pulmonary examination which reflects a diagnosis 
of asbestosis, these items are of little persuasive weight, 
since the notation "asbestosis" is not supported by the 
clinical evidence.  In the case of the request for the 
pulmonary examination, there is no information about how the 
determination to note "asbestosis" on the result was made.  
Without such information, that notation is of little 
evidentiary weight.

In contrast, there are numerous private and VA outpatient 
treatment records which reflect that the veteran was 
evaluated, examined, and treated for pulmonary disorders.  
These records, even those which reference the veteran's 
exposure to asbestos in service, are devoid of assignment of 
a diagnosis of asbestosis.  The number of clinical records 
which reflect assignment of diagnoses of pulmonary disorders 
other than asbestosis is far greater than the few records 
which reference a diagnosis of asbestosis.  The clinical 
records which reflect assignment of diagnoses other than 
asbestos are of greater weight and persuasive value than the 
records which reference a diagnosis of asbestosis, as these 
records include multiple findings related to the assigned 
diagnoses.  The great preponderance of the clinical records 
is unfavorable to the veteran's claim for service connection 
for asbestosis.

The veteran's testimony that he was exposed to asbestos is 
credible, although no official reports corroborating such 
exposure have been located.  However, assuming that the 
veteran was exposed to asbestos, that exposure, in and of 
itself, is not a disability.  The laws governing veterans' 
benefits provide that service connection may only be granted 
where an injury or incident in service, such as exposure to 
asbestos, results in a medically-diagnosed disability.  
Brammer, supra; Rabideau, supra.  

The preponderance of the evidence is against a finding that 
the veteran has a current medical diagnosis of asbestosis.  
In the absence of a medical diagnosis of asbestosis, service 
connection for asbestosis is not authorized by law.


ORDER

The appeal for service connection for asbestosis is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


